Exhibit 10.2

 

 

 

Notice of Grant of Award

SureWest Communications
ID: 68-0365195
8150 Industrial Avenue
Roseville, CA 95678

and Award Agreement

 

 

 

 

 

Name [Insert recipient’s name]

Award Number: [Insert Award Number]

Address [Insert recipient’s address]

Plan: 2000

City, State Zip

 

 

 

 

 

Effective [Insert date], you have been granted a performance award of [Insert
number of shares awarded]  shares of SureWest Communications (the Company)
common stock.  These shares are restricted contingent upon the achievement of
the associated Goal(s).

 

The current total value of the performance award is $ [Insert dollar value of
award].

 

The Goal will be measured in increments on the date(s) shown.

 

 

 

 

 

 

Final

Vest

 

 

 

Measurement

Period

 

Shares

 

Date

 

 

 

 

Page 1 of 2

--------------------------------------------------------------------------------


 

 

 

 

Notice of Grant of Award
and Award Agreement

SureWest Communications
ID: 68-0365195
8150 Industrial Avenue
Roseville, CA 95678

 

 

(Continued)

 

 

 

 

 

Name [Insert recipient’s name]

Award Number: [Insert Award Number]

Address [Insert recipient’s address]

Plan: 2000

City, State Zip

 

 

 

 

 

Goal Metric(s) associated with these shares:

 

Vest

 

Target

 

 

Period

 

Date

 

Metric

 

 

 

 

 

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company’s Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.

 

 

 

 

 

 

SureWest Communications

 

Date

 

 

 

 

 

 

Recipient’s signature

 

Date

 

Page 2 of 2

--------------------------------------------------------------------------------


 

SUREWEST COMMUNICATIONS

2000 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

(PERFORMANCE BASED)

 

Payment for Shares

 

No payment is required for the Shares you receive.

 

 

 

Vesting

 

The Shares vest in installments upon achieving the performance targets within
the time constraints provided for in the Notice of Grant of Award, provided the
eleven day average closing stock price for the period commencing five days
before the Target Date, and ending five days after the Target Date, equals or
exceeds the amounts set forth opposite the Target Date (Metric), or, at any
later Target Date, if the Metric is achieved at such later Target Date as
determined in the same manner, but in no event shall any shares corresponding to
a Target Date vest prior to such corresponding date.

 

 

 

 

 

In addition, the Shares vest in full if any of the following two events or
conditions or circumstances occur:

 

 

 

 

 

1.  Your service as an Employee or Consultant terminates because of death or
long-term disability. (For all purposes under this Agreement, “long term
disability” shall be determined in accordance with the 2000 Equity Incentive
Plan and Section 409A and applicable regulations of the Internal Revenue Code),
or

 

2.  The Company is subject to a “Change in Control” (as defined in the Plan and
under Section 409A and applicable regulations of the Internal Revenue Code)
while you are an Employee or Consultant of the Company, and there is a Change of
Control agreement which vests your rights hereunder pursuant to a “Qualifying
Termination”, and all conditions and contingencies relating to the vesting have
occurred, in which event any acceleration shall be governed and controlled by
the terms and conditions of such agreement.

 

The vesting terms under this agreement can be accelerated partially or in whole
by the Compensation Committee at its sole discretion, but accelerated vesting
shall not permit any distribution except in

 

--------------------------------------------------------------------------------


 

 

 

compliance with Section 409A and applicable regulations under the Internal
Revenue Code if any apply.

 

 

 

Shares Restricted

 

Unvested Shares will be considered “Restricted Shares.”  You may not sell,
transfer, pledge or otherwise dispose of any Restricted Shares, except as
provided in the next sentence.  With the consent of the Compensation Committee
of the Company’s Board of Directors, you may transfer Restricted Shares to your
spouse, children or grandchildren or to a trust established by you for the
benefit of yourself or your spouse, children or grandchildren.  A transferee of
Restricted Shares must agree in writing on a form prescribed by the Company to
be bound by all provisions of this Agreement.

 

 

 

Forfeiture

 

Except as otherwise provided for or set forth below or elsewhere in this
document, if your service as an Employee of or Consultant to the Company
terminates for any reason (except as provided in this Restricted Stock
Agreement), then your Shares will be forfeited to the extent that they have not
vested before the termination date and do not vest as a result of the
termination. This means that the Restricted Shares will immediately revert to
the Company. You receive no payment for Restricted Shares that are forfeited.

 

 

 

 

 

The Company determines in its sole discretion when your service terminates for
this purpose.

 

 

 

Stock Issuance

 

Your Restricted Shares will be issued and held for you by the Company. After
Shares have vested, shares will be released to you not later than two and one
half months after the end of the tax year in which the shares have become
vested, except to the extent compliance with Section 409A otherwise requires,
and then, only at such time as Section 409A permits so as to remain in
compliance.

 

 

 

Voting and Dividend Rights

 

You have the same voting, dividend and other rights as the Company’s other
shareholders.

 

 

 

Withholding

 

 

Taxes

 

No shares will be issued to you unless you have made acceptable arrangements to
pay any withholding taxes that may be due as a result of this award or the
vesting of the Shares. As determined by the Committee, these arrangements may
include withholding Shares of Company stock that otherwise would be released to
you when they vest. As determined by the Committee, these arrangements may also
include surrendering Shares of Company stock that have been owned by you for no
less than six months prior to the date delivered to the Company if such shares
were

 

--------------------------------------------------------------------------------


 

 

 

acquired upon the exercise of an option or upon the vesting of restricted stock
or restricted stock units. The fair market value of the Shares you surrender,
determined as of the date when taxes otherwise would have been withheld in cash,
will be applied as a credit against the withholding taxes.

 

 

 

Restrictions on

 

 

Resale

 

By signing this Agreement, you agree not to sell any Shares at a time when
applicable laws or Company policies prohibit a sale. This restriction will apply
as long as you are an Employee of or Consultant to the Company, or for any other
waiting or other period following separation from service as may be required by
Section 16 of the Securities Exchange Act of 1934 or regulations promulgated
thereunder.

 

 

 

No Retention Rights

 

Your award or this Agreement does not give you the right to be employed or
retained by the Company or a subsidiary of the Company in any capacity.

 

 

 

Adjustments

 

As more fully described in the Plan, in the event of a stock split, a stock
dividend or a similar change in Company stock, the number of Restricted Shares
that remain subject to forfeiture will be adjusted accordingly.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
California (without regard to choice-of-law provisions).

 

 

 

The Plan and

 

 

Other

 

 

Agreements

 

The text of the SureWest Communications 2000 Equity Incentive Plan is
incorporated in this Agreement by reference, and shall prevail over any
inconsistent provisions herein, except in cases where you have a change of
control agreement in which case the agreement shall govern and control vesting,
distribution and payment.

 

 

 

Deference to Plan

 

 

Administrator

 

The Administrator of the 2000 Equity Incentive Plan has discretionary authority
with respect to the construction and interpretation of this Award, including in
determining and deciding whether the performance targets have been achieved and
if so, when they have been achieved. In any dispute between or among the
Committee, Board, Company, Plan Administrator, you, any Participant,
Beneficiary, or Alternate Payee, the court, arbitrator or other decision-maker
with authority to resolve the dispute shall defer to the Plan Administrators
construction or interpretation of

 

--------------------------------------------------------------------------------


 

 

 

this Award.  The decision-maker shall similarly defer to any finding of fact by
the Plan Administrator or other determination with respect to yours, any
Participant’s Beneficiary’s or Alternate Payee’s entitlements hereunder.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this award.  Any prior agreements, commitments or
negotiations concerning this award are superseded.  This Agreement may be
amended only by another written agreement, signed by both parties.

 

BY SIGNING THE COVER SHEET OF THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.  IN THE EVENT OF

A CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT

AND THE PLAN, THE PLAN SHALL GOVERN.

 

--------------------------------------------------------------------------------